Exhibit 10.3

 



DEBT SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Debt Settlement Agreement and Mutual Release ("Agreement") is made and
entered into as of the 14th day of November 2014 (the “Effective Date”), by and
among Teton Global LLC ("Teton”) and Horizon Energy Corp. ("HORI"). As used
throughout this Agreement, the term "Parties" refers to Teton and HORI and the
term "Party" refers to any one of the same.

 

RECITALS

 

WHEREAS, HORI issued certain promissory note to Infinite Funding Inc.
(“Infinite”) dated December 31, 2012 in the original principal amount of
$1,031,999 (the "Note"), a copy of which is attached as Exhibit A; and

 

WHEREAS, on April 25, 2014, Infinite assigned all the rights and interests of
the Note to Teton and Teton became the lawful holder of the Note;

 

WHEREAS, as of November 12, 2014 the principal balance of the Note was $741,999
with accrued interest payable of $164,773; and

 

WHEREAS, on April 23, 2014, HORI entered into a Letter Agreement (the “Ponta
Agreement”) with Ponta E&P, LLP (“Ponta”), a Texas Limited Liability
Partnership, a copy of which is attached as Exhibit B. Pursuant to the terms of
the Ponta Agreement, HORI acquired a 25% working interest in PONTA’s Holmes Oil
Unit #1 in return for a capital infusion of $115,000. Additionally, pursuant to
the terms of the Ponta Agreement, HORI receives an additional 25% working
interest until such time as the Holmes Investment has been fully repaid (the
“Holmes Investment”); and

 

WHEREAS, Teton has requested from HORI payment of the Note in the amount of
$906,772 (the "Note Payment"); and

 

WHEREAS, The Parties agree to stipulate the market value of the Holmes
Investment to be $906,772; and

 

WHEREAS, the Parties have agreed to a manner in which the Note Payment will be
satisfied by HORI.

 

NOW, THEREFORE, in consideration of the following mutual terms, covenants and
conditions, the Parties, and each of them, do hereby agree as follows:

 

1. Consideration. The Parties agree that HORI’s obligations pursuant to the Note
shall be settled and cancelled in their entirety, including all the principle
amount and any accrued interest then due thereunder, in exchange of the transfer
to Teton of all of HORI’s rights and interest in the Holmes Investment (the
“Holmes Transfer”).

 

2. Release. On the Effective Date, HORI and all of its successors in interest,
and all its agents, officers, directors, affiliates, employees, representatives,
attorneys, assigns, and/or their successors in interest, shall be forever
released and discharged from any and all claims, causes of action, liabilities,
damages, costs or demands of whatever character relating to the Note. Teton
shall execute any documentation reasonably requested by HORI to evidence such
satisfaction of the Note.

 

 

 

 

3. Representations.

 

(a) HORI hereby represents and warrants that (i) HORI has all requisite power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder, (ii) this Agreement have been duly and validly executed
and delivered by HORI and constitute valid and binding obligations of HORI,
enforceable against HORI in accordance with their respective terms, and (iii)
neither the execution and delivery of this Agreement by HORI, nor the
consummation by HORI of the transactions contemplated hereby or thereby, will
(a) conflict with or violate any provision of the Charter, By-laws or other
governing documents of HORI, (b) require on the part of HORI any filing with, or
approval of, any governmental entity or (c) violate in any material respect any
order, writ, injunction, decree, statute, rule or regulation applicable to HORI,
or any of its properties or assets.

 

(b) Teton hereby represents and warrants that (i) Teton has the requisite power
and authority to execute and deliver this Agreement, (ii) this Agreement has
been duly and validly executed and delivered by Teton and constitutes the valid
and binding obligation of Teton, enforceable against Teton in accordance with
its terms, (iii) neither the execution and delivery of this Agreement, nor the
consummation by Teton of the transactions contemplated hereby, will (a) conflict
with or violate any provision of the Charter, By-laws or other governing
documents of Teton, (b) require on the part of Teton any filing with, or
approval of, any governmental entity or (c) violate in any material respect any
order, writ, injunction, decree, statute, rule or regulation applicable to
Teton, or any of its properties or assets.

 

4. Covenants. Each Party covenants to the other that it will use commercially
reasonable efforts to take all actions and to do all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement.

 

5. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective agents, employees, successors and
assigns.

 

6. Waiver, Modification and Amendment. No provision hereof may be waived unless
in writing and signed by the Party whose rights are thereby waived. Waiver of
any one provision herein shall not be deemed to be a waiver of any other
provision herein (whether similar or not), nor shall such waiver constitute a
continuing waiver unless otherwise expressly so provided.

 

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Wyoming, without giving effect to any choice of law
or conflict of law provision or rule that would cause the application of the
laws of any jurisdictions other than the State of Wyoming.

 

8. Severability. In the event that any term or provision of this Agreement
contradicts any term or provision of any other document, instrument or agreement
between the Parties, the terms of this Agreement shall control. If any provision
of this Agreement shall be invalid, illegal or otherwise unenforceable, such
provision shall be severable from all other provisions of this Agreement, and
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be adversely affected or impaired, and shall thereby remain
in full force and effect.

 

2

 

  

9. Entire Agreement. It is expressly understood and agreed that this Agreement
constitutes the entire understanding and agreement between the Parties hereto,
and supersedes and replaces all prior negotiations, agreements or understandings
between the Parties, whether written or oral, in each case relating to the
subject matter hereof.

 

This Agreement may not be modified by the Parties except by written instrument
executed by an authorized officer of each Party. Each of the Parties
acknowledges and represents that no other Party or agent or attorney of any
other Party has made a promise, representation, or warranty whatsoever, express
or implied, not contained herein concerning the subject matter of this
Agreement. Each Party acknowledges and represents that it has not executed this
Agreement in reliance upon any promise, representation or warranty whatsoever
not expressly set forth in this Agreement.

 

10. Representations of Authority. The persons signing below each represent and
warrant that they have the authority to enter into this Agreement on behalf of
the Party on whose behalf they so sign.

 

11. Rights and Remedies Cumulative. The rights and remedies provided for in this
Agreement or by law shall, to the extent permitted by law, be cumulative.

 

12. Reliance on Own Judgment. The Parties hereto acknowledge and agree, that in
deciding to execute this Agreement, they have relied entirely upon their own
respective judgment and have had adequate time to consider its terms and effects
and to ask questions that they may have of anyone, including legal counsel of
their own choosing. By signing this Agreement, the Parties hereto further
acknowledge that they have been afforded a reasonable and sufficient period of
time to review, for deliberation thereon and or the negotiations of the terms of
this Agreement.

 

13. Counterparts. This Agreement may be signed in multiple counterpart copies,
each of which shall constitute an original, with the same force and effect as if
each of the Parties hereto has signed a single instrument.

 

14. Notices. All notices under this Agreement shall be in writing, and may be
delivered by hand, sent by overnight delivery by a nationally recognized
overnight courier service or by registered mail, return receipt requested.
Notices delivered by hand shall be effective upon receipt. Notices sent by
courier or mail shall be deemed received on the date of receipt indicated by the
return verification provided by the U.S. postal service or the records of the
courier service. Notices shall be given or sent to the parties at the addresses
set forth on the first page of this letter agreement, or to such other address
as either party may designate in writing in a notice complying with this Section
14.

 

(SIGNATURE PAGE FOLLOWS)

 

3

 

 

IN WITNESS THEREOF, the undersigned Parties have executed this Agreement
effective as of the date first set forth above.

 

  Horizon Energy Corp.       /s/ Robert S. Bludorn   By:    Robert S. Bludorn  
Title: Chief Executive Officer       Teton Global, LLC       /s/ Andrew Farmer  
By:    Andrew Farmer   Title: Manager       ACKNOWLEDGED AND ACCEPTED:      
Ponta E&P, LLP       /s/ Larry Talley   By:    Larry Talley   Title: Agent

 

 

4



 



